Citation Nr: 1415948	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-13 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for lumbar disc disease.

2. Entitlement to service connection for lumbar disc disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and M. G.

ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1957 to September 1960.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The reopened claim of service connection for lumbar disc disease is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in November 1999, the RO denied the application to reopen the claim of service connection for a disability of the lumbar spine, because the additional evidence was not new and material; after the Veteran filed a notice of disagreement and a statement of the case was issued in April 2000, the Veteran did not perfect the appeal and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse rating decision to the Veteran.

2.  The additional evidence submitted since the rating decision by the RO in November 1999, denying the application to reopen the claim of service connection for a disability of lumbar spine relates to an unestablished fact necessary to substantiate the claim.




CONCLUSION OF LAW

The criteria to reopen the claim of service connection for lumbar disc disease have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim is reopened, VCAA compliance need not be further addressed.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History

In a rating decision in April 1970, the RO denied the Veteran's original application for VA disability compensation, namely, service connection for a lumbar spine disability, because the back condition treated in service was acute and resolved without residual disability.  The Veteran then appealed the denial of the claim to the Board.  In a decision in July 1971, the Board found no evidence of a back disability related to the acute symptoms in service.  The Board's decision is final by operation of law on the evidence then of record.  38 C.F.R. § 3.104.

In October 1993, the Veteran applied to reopen the claim of service connection for a disability of the lumbar spine disability.  In a rating in decision in November 1993, the RO denied the application, because the additional evidence was not new and material to reopen the claim.  




After the Veteran was notified of the determination and of his appellate rights, he did not appeal the RO's decision and new and material evidence was not received within one year from the date of notice of the rating decision.  The rating decision by the RO in November 1993 became final by operation of law on the evidence of record.  38 C.F.R. § 3.104.

In September 1999, the Veteran applied again to reopen the claim of service connection for a disability of lumbar spine.  In a rating decision in November 1999, the RO denied the application, because the additional evidence was not new and material.  The Veteran filed a notice of disagreement in January 2000 and a statement of the case was issued in April 2000, but the Veteran did not perfect the appeal and the rating decision by the RO in November 1999 became final by operation of law on the evidence of record.  38 C.F.R. § 3.104.

Evidence Previously Considered

The evidence of record and previously considered at the time of the rating decision in November 1999 consists of the service treatment records, VA records, and private medical records.

The service treatment records show that in September 1958 the Veteran was treated for lumbar myositis.  In December 1958, the Veteran complained low back pain.  X-rays were negative and the diagnosis was lumbar muscle strain.  In January 1959, the Veteran was evaluated for pain in the lumbar area, radiating down the left leg since December 1958.  The impression was lumbosacral strain and the Veteran was place on light duty for two weeks.  On separation examination in September 1960, the spine was evaluated as normal. 







After service, private medical records show that in December 1967 the Veteran complained of low back muscle spasms.  History included similar episodes.  In February 1970, a private physician stated that since a back injury in service the Veteran continued to have back trouble, which had become more severe and more frequent.  

On VA examination in March 1970, the diagnosis was back injury by history and a normal examination.

Additional private medical records show that in January 1971 the Veteran was hospitalized for symptoms of left sciatica.  In May 1973, a myelogram showed small disc protrusion at L4 and L5 and the diagnosis was chronic low back sprain.  Low back pain was documented several times from 1985 to 1992.  In December 1992, the Veteran was evaluated for recurrent low back pain and bilateral leg pain.  History included intermittent low back pain since high school and a strained back in service.  In February 1993, the Veteran had back surgery for disc herniation at L2 and L3. 

Current Claim to Reopen

In May 2009, the Veteran filed the current claim to reopen.

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).





As the Veteran's current claim to reopen was received in 2009, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Additional Evidence and Analysis

The additional evidence presented since the rating decision in November 1999 consists of lay evidence, namely, the Veteran's statements and testimony and the statement of the Veteran's spouse, and medical evidence, namely, the opinions of both private and VA physicians.

Because the private medical evidence is sufficient to reopen the claim, the Board need not now address the lay evidence or VA medical evidence.
As for the private medical evidence, in April 2009, Dr. Stephen Rowe expressed the opinion that the Veteran's chronic back condition was a direct result of the injury Veteran ``sustained in service.  In July 2011, Dr. Patricia Grant also expressed the opinion that the Veteran's back condition could have been initiated by the injuries during service.

As the additional private medical evidence relates to an unestablished fact necessary to substantiate the claim, namely, evidence that a disability of the lumbar spine is related to service, and as the lack of such evidence was the basis for the previous final denials of the claim, the evidence is new and material under 38 C.F.R. § 3.156.

For this reason, the claim of service connection for disability of the lumbar spine disability, lumbar disc disease, is reopened.


ORDER

As new and material evidence has been presented, the claim of service connection for disability of the lumbar spine, lumbar disc disease, is reopened and to this extent only the appeal is granted.


REMAND 

On the reopened claim of service connection, the record contains conflicting medical opinions on whether there is a causal relationship between the current lumbar disc disease and the lumbar myositis and lumbar strain in service.

As the medical evidence of record is insufficient to decide the claims, further development under the duty to assist is needed. 

1.  Arrange to have the Veteran's file reviewed by a VA physician, who has not previously evaluated the Veteran, to determine: 




Whether it is at least as likely as not (probability of 50 percent) that the post-service lumbar disc disease, herniated disc in 1993 and fusion in 2003, is the result of lumbar myositis and lumbar strain in 1958 and 1959 in service? 

In formulating the opinion, the VA examiner is asked to please comment on the clinical significance of:

Recurrent low back pain, including episodes of muscles spasms in 1967;

Low back pain with sciatica in 1971;

Small disc protrusion by myelogram at L4 and L5 and in May 1973; and, 

Low back pain documented several times from 1985 to 1992, preceding surgery for disc herniation at L2 and L3 in February 1993 and lumbar fusion in 2003.

2.  After the development is completed, adjudicate the claim.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.








The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


